DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1-21 are pending.
	Claims 1-21 are subject to an election of species requirement.


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I) the roller and joint cam (Claims 1, 5-7, 10, 13-15, and 18-20) [Corresponds to A61H2201/1418 - Special force transmission means; Cam]
Species II) the linkage and joint crank (Claims 1, 8-10, 16-18, and 21) [Corresponds to A61H2201/1436 - Special force transmission means; Special crank assembly]  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  2-3 and 11-12
The species of the invention are listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I and Species II lack unity of invention because even though the inventions of these groups require the technical features of a first support, a second support, a joint, and an actuator with a motor, a ball screw, a ball nut, and a yoke, these technical features are not a special technical feature as it does not make a contribution over the prior art in view of Hollander (US 2016/0113831).  
Hollander teaches:  
An exoskeleton comprising: [Abstract; Fig. 2]
a first support configured to be coupled to a wearer of the exoskeleton; [Fig. 2; 0039; torso attachment assembly 22]
a second support configured to be coupled to the wearer; [Fig.2; 0039; leg attachment assembly 24]
a joint connecting the first and second supports, wherein the joint is configured to allow relative rotation between the first and second supports; [Fig.2; 0040; system joint 30]
and an actuator configured to cause relative rotation between the first and second supports at the joint, the actuator including: [Fig. 2; 0039; compliant actuation assembly 20]
a motor; [Fig. 4a; 0048; actuator 66]
a ball screw coupled to the motor; [Fig. 4a; 0048; screw 60]
a ball nut coupled to the ball screw; [Fig. 4a; 0048; support shell 68]
and a yoke coupled to the ball nut, [Fig. 4a; 0048; support shell 68]
wherein the motor is configured to cause rotation of the ball screw, the ball screw is configured to cause translation of the ball nut along the ball screw during rotation of the ball screw, and the ball nut is configured to cause translation of the yoke during translation of the ball nut [Fig. 4a; 0048 Line 9-14; support shell 68]

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THEISEN whose telephone number is (571)272-8361. The examiner can normally be reached Monday - Friday (9am- 5:30pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC THEISEN/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785